Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Detailed Action

                                                    112 F Invocation

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: information acquisition unit; evaluation unit; location determination unit; user interface unit;  in claim 1-8, 10-13 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


                                                       101 Rejection

101 Rejection35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention (Claim 16)  is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because  the program is not embodied on a computer readable medium and technically may be drawn to a mental step  which the courts have now determined are not directed to patent eligible matter.   Claims 16 is directed to a “program” which is not directed to  the four categories of invention. 

     Hager teaches a multi-camera system  as illustrated in figure 1.  Hager teaches  a plurality of imaging sensors(12) which can be re individually labeled in a building setting as sensors  50, 52, 54, 56, 58, 60, 62, 64,66,68, 70 and 72 which are located in a building space 20 for detecting images within the building space, see figure 1.  
Hager teaches a sensor module 12 which has four calibration unit therein, see para. 11, lines 1-5 and 13-17.  The units appears to be units 32, 34, 36 and 38.  At paragraphs 

     The location of the calibration camera 12/62 is  determined by minimizing clock errors detected from all four sensors, see para. 26. Processor 122 is programmed to minimize clock error, see para. 24, last four lines, hence, the precise location of  the sensor can be determined. 

     Hager teaches all of the subject matter upon which the claim depends except that it does not refer to the other cameras in the calibration process. Mainly the calibration units are dispersed in different positions in the building. 
     It is contemplated, by Hager that some of the calibration units could be disposed near other cameras or adjacent or superimposed on a camera such that the calibration unit and at least one other camera are detected at least distance wise by the time taken to send and retrieve between the camera and the calibration unit. 
    Therefore, it would have been obvious to one of ordinary skill in the art  to align a calibration unit near a different camera (sensor) in building 20, for the purpose of determined the location or distance between at least two cameras  as suggested by Hager. 



                                                  Allowed Claims
Claims 1-15 are allowed.

                   
                                         Relevant Art

The following is not prior art but is relevant to the claims:
                                                   
   Gope teaches an information processing device, via facility 202  illustrated by figure 2. 
Gope teaches a calibration system 122  which determines the location  of a plurality of cameras (see para. 28 and para. 30, lines 7-11)  in space relations, as set forth in figure 2.  Gope teaches  evaluating the accuracy of the calibration of the cameras (seed camera 208 and camera 214).   Paragraph 40 teaches that object validator 314 determines the location of cameras 208 and 214.  Object validator 314 also evaluates  the accuracy of the cameras  by validating orientation, position and location information using a marker of known size and shape. The shape  and size of the known marker is compared to measured size and shape to determine the accuracy of validating objects.



     Gope teaches the use of at least one marker used for determining the evaluation result, see para. 40, line 6.  See also marker 210 at para. 29.

   Gope teaches using a routine 1100 which causes the evaluation of plurality of locations. The first location is for the seed camera and the second location is for the second camera.  The camera locations is found based on the optimal evaluation of the true size of the physical marker. See para. 79.
      Gope teaches using a first camera (seed camera) when the object validator 314 does not determine when a true shape and size of the marker 210 has been obtained. Gope teaches using a second camera 208 when  the first accuracy attempt has been unsuccessful. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664